Citation Nr: 1021113	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
RO in North Little Rock, Arkansas, which denied service 
connection for PTSD.  
 
The Veteran testified before the undersigned in August 2009.  
A transcript of the hearing is of record.

The issue as characterized on the title page of this decision 
has been framed to include the larger issues of whether new 
and material evidence has been presented to reopen the 
service connection claim for an acquired psychiatric 
disorder, to include PTSD.  When originally denied in a final 
rating action of February 1981, the claim was characterized 
as entitlement to service connection for a nervous condition.  
When the Veteran filed his claim in July 2006, he requested 
consideration of a service connection claim for PTSD.  Recent 
case law provides that a claim for a mental health disability 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, 
pursuant to the holding in Clemons, the Board has more 
broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008). In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009) that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in 
the prior final rating decision of February 1981 - that the 
Veteran experiences a chronic psychiatric disorder as a 
result of his active service.  As such, the threshold 
question of whether new and material evidence had been 
submitted must be addressed.  It is also noted that in light 
of the Board's decision to reopen the claim and Remand the 
matter to the RO for additional development, there can be no 
prejudice to the Veteran from captioning the issue as such.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1981, the RO issued a decision that denied 
service connection for a nervous condition on the basis that 
there was no objective evidence of a psychiatric disability 
in service or post-service.  

2.  The evidence added to the record since February 1981, 
when viewed by itself or in the context of the entire record 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.



CONCLUSIONS OF LAW

1.  The February 1981 RO decision that denied the Veteran's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.1103, 20.1105 (2009).

2.  The evidence received subsequent to the February 1981 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the issues of new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disability, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


New and Material Evidence

The Veteran is claiming service connection for an acquired 
psychiatric disorder, which was initially denied in February 
1981 by the RO because the evidence did not show that a 
nervous condition existed nor was incurred in or aggravated 
by service.  He did not appeal and the decision became final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 
(2009).

The Veteran filed his claim for service connection for PTSD 
in July 2006 and it was subsequently denied in April 2007 on 
the merits.  As discussed above, the matter has been 
recharacterized to more accurately adjudicate the Veteran's 
claim.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The evidence of record at the time of the last final denial 
in February 1981 included the Veteran's lay statements, not 
including his current stressor statements, service personnel 
records, and service treatment records.  

The evidence added to the record since the February 1981 
decision consists of the Veteran's stressor statements, VA 
outpatient treatment records, and a hearing before the Board.  
As the evidence had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2009).  

Specifically, an October 1999 VA treatment record diagnosed 
an "adjustment disorder," "PTSD," and "rule out bipolar 
affective disorder, depressed type."  Further, an August 
2001 VA treatment record diagnosed "depression rule out 
PTSD."  Next, a September 2004 VA treatment record diagnosed 
an "adjustment disorder not otherwise specified."   An 
October 2005 VA treatment record diagnosed "PTSD," 
"polysubstance dependence, in early full remission," and 
"major depressive disorder not otherwise specified vs. 
history of substance induced mood disorder."  Lastly, a 
March 2007 VA treatment record diagnosed "PTSD" along with 
cocaine, alcohol and nicotine dependence as well as substance 
induced mood disorder. 

Additionally, the Veteran has indicated an in-service sexual 
assault which was not alleged at the time of the February 
1981 decision, which is presumed to be credible when 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The above VA treatment 
records appear to link the Veteran's diagnosis of PTSD to 
this purported stressor.

Based on the foregoing, the Board finds that the new evidence 
relates to unestablished facts necessary to substantiate the 
claim, that of a current disability and causal connection to 
service.  As such, it is found to be material.  Accordingly, 
the Veteran's request to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.  

REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

As discussed above, the Veteran's claim for service 
connection for an acquired psychiatric disorder focuses on 
his allegation that he suffers from PTSD.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In the present case, the Veteran maintains that his PTSD is 
the result of an in-service sexual assault.  He maintains 
that he was gang raped by three (3) individuals that may or 
may not have been fellow service members.  He denies 
reporting the incident.  He states that he sought medical 
attention for an injured wrist after the incident but that he 
told officials that the injury was the result of a fall.  
However, he argues that his performance as a soldier 
suffered, that he developed social problems, and that he was 
eventually discharged due to these problems.  

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that since personal assault, 
to include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be 
sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Evidence that documents any such 
behavioral changes may require interpretation by a VA 
neuropsychiatric physician to determine whether such evidence 
bears a relationship to the medical diagnoses.  38 C.F.R. § 
3.304(f)(3) (2009).

The Veteran's service personnel records documented behavior 
problems during the last half of his service which led to an 
early discharge.  Further, post-service treatment records 
indicate substance abuse.  In view of the foregoing 
discussion regarding 38 C.F.R. § 3.304(f)(3), the RO should 
arrange for the Veteran to undergo VA examination(s) at an 
appropriate VA medical facility.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Lastly, to ensure all records are available, records should 
be obtained from the VA medical center where the Veteran 
receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
Medical Center in Little Rock, 
Arkansas, for the period from April 
2008 to the present.

2.	After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA examination, 
by a psychiatrist, at an appropriate 
VA medical facility.  The entire 
claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated 
to examine the Veteran, and the report 
of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to 
include psychological testing) should 
be accomplished (with all findings 
made available to the psychiatrist 
prior to the completion of his/her 
report), and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims 
file, the examiner should identify all 
records indicating any change in 
behavior or performance subsequent to 
the assault alleged by the Veteran to 
have occurred during active service 
and offer an opinion as to the 
clinical significance, if any, of such 
evidenced changes.  The examiner 
should then express an opinion as to 
whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the in-service 
stressful experience described by the 
Veteran occurred.

If the examiner determines that the 
claimed in-service assault occurred, 
then he or she should make a 
determination as to whether the 
Veteran currently has PTSD as a result 
of the stressor event(s).  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for 
the purpose of determining whether 
exposure to such an in-service event 
has resulted in PTSD.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should also comment upon the 
link between the current 
symptomatology and the Veteran's 
verified stressor. 

If it is determined that the claimed 
in-service stressor did not occur or 
that the Veteran does not suffer from 
PTSD, the examiner should provide an 
opinion as to whether it is at least 
likely as not (a 50 percent or greater 
probability) that the Veteran suffers 
an acquired psychiatric disorder, 
other than PTSD, that had its onset in 
service or is otherwise etiologically 
related to his active service.

Detailed rationale should be provided 
with all opinions rendered.  If the 
examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale.

3.	After completing the above actions, 
and any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the paragraphs above, the Veteran's 
claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


